OPINION OF THE COURT
Per Curiam.
John H. Wynne has submitted an affidavit dated June 7, 2002, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Wynne was admitted to the bar by the Appellate Division of the Supreme Court in the Second Judicial Department on October 18, 1961. Mr. *88Wynne avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission. In the course of his proffered resignation, Mr. Wynne acknowledges that he is the subject of an investigation by the Grievance Committee concerning allegations of fraud and misrepresentation.
Mr. Wynne.further acknowledges his inability to successfully defend himself on the merits against charges predicated upon the misconduct currently under investigation. Mr. Wynne submits his resignation subject to any application which could be made for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the tendered resignation.
Inasmuch as Mr. Wynne’s resignation comports with all applicable Court rules, it is accepted and, effective immediately, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Friedmann, JJ., concur.
Ordered that the resignation of John H. Wynne is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John H. Wynne is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John H. Wynne shall promptly comply with the rules of this Court governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John H. Wynne is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to *89another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.